Van Voorhis, J.
(concurring). Regardless of the survival of the prepayment clause, full payment of the principal obligation was accepted by plaintiff on August 12, 1949. The reservation that the principal was accepted 1 ‘ without prejudice ’ ’ could not cause interest to run on an indebtedness that had been satisfied. The money was not placed in escrow, nor was it held by the debtor to keep good a tender that had been refused. The creditor received the money as its own, to be spent for any purpose that it might select, in extinguishment of the principal obligation. Interest cannot accrue on a debt that has been paid. The creditor was not obliged to accept payment, but if it did so then no form of words could keep the interest running. Plaintiff took the payment “ without prejudice ” to an obligation which ipso facto ceased to exist. No interest could accrue subsequent to that date under any circumstances.
The order entered herein on the 22d day of May, 1951, should accordingly be reversed.
Peck, P. J., Dobe, Cohn and Heffebnan, JJ., concur in Per Curiam opinion; Van Voobhis, J., concurs in reversal of the order entered May 22, 1951, in opinion.
Order entered May 22,1951, reversed, with $10 costs and disbursements to defendant-appellant and plaintiff’s motion denied. Order entered June 21, 1951, unanimously modified on the appeal of defendant-appellant by granting summary judgment in favor of defendant dismissing the complaint, with costs to defendant and, as so modified, affirmed, with $10 costs and disbursements to defendant-appellant. Settle orders on notice.